COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 ALWAYS CARING HEALTH CARE                                      No. 08-10-00178-CV
 SERVICE INC.,                                   §
                                                                   Appeal from the
                   Appellant,                    §
                                                             County Court at Law No. 5
 v.                                              §
                                                              of El Paso County, Texas
 MARTHA B. FRANCO,                               §
                                                                  (TC# 2009-1383)
                   Appellee.                     §


                                 MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss. See TEX . R. APP . P. 42.1(a). The

motion is granted, and the suit is dismissed with prejudice. The parties shall bear their own costs.



                                              GUADALUPE RIVERA, Justice
November 17, 2010

Before Chew, C.J., McClure, and Rivera, JJ.